              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KODY MURPHY and                                    No. 4:17-CV-02353
KRISTAN MURPHY,
                                                   (Judge Brann)
             Plaintiffs,
       v.

EXCEL SITE RENTALS LLC,

             Defendant.

                                     ORDER

      AND NOW, this 26th day of July 2019, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Defendant’s Motion for Summary Judgment, ECF No. 57, is DENIED. A

telephonic status conference will be scheduled by separate Order.




                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
